Citation Nr: 0637958	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-35 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a back disability 
secondary to a service-connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to April 
1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In May 2005, the veteran testified before the 
undersigned Veterans Law Judge, and a transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
additional evidentiary development is necessary.

In a July 2005 decision, the Board denied a claim of 
secondary service connection concerning a back disability.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in July 2006, the Secretary 
and the veteran's attorney agreed to a Joint Motion for 
Remand.  A July 2006 Court Order granted the motion.

The Joint Motion focused on findings from a June 2004 VA 
examination.  This report had related the veteran's current 
low back pain to "the skeletal altered alignment with right 
knee reconstruction affecting length of right leg, shorter 
left leg, and subsequent altered weight-bearing gait."  The 
examiner concluded that it was not likely that the veteran's 
service-connected pes plantar condition was related to low 
back/lumbosacral spine condition.

In point of fact, however, the veteran has stated (and the 
record shows) that he had never undergone a right knee 
reconstruction-rather, he had only ever undergone a 
patellectomy.  Though the Board decision articulated its 
reason for relying on the June 2004 VA examination despite a 
faulty finding concerning knee reconstruction, the Joint 
Remand declared that an opinion based on an erroneous 
conclusion that the veteran had had right knee surgical 
reconstruction essentially meant that the examination had not 
been performed in accordance with 38 U.S.C.A. § 5103A(d).

Also, the Joint Motion focused on an April 2004 opinion of a 
VA neurosurgery resident (which pre-dated the aforementioned 
June 2004 VA examination), which had declared that the 
veteran's back pain was likely related to his foot condition.  
It was stated that the Board should explicitly address this 
opinion when readjudicating the veteran's claim.  

Given the preceding, the veteran should undergo another VA 
examination free of any faulty premise concerning right knee 
reconstruction.

Accordingly, the case is REMANDED for the following action:

1.  The RO should a letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the veteran is 
provided relevant information concerning 
an initial disability rating and effective 
date for his claim of service connection.  

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records (since 2004).  

3.  The veteran should undergo a VA 
orthopedic examination.  The examiner 
should review the claims file (including 
an April 2004 VA treatment note rendered 
by a VA neurosurgery resident), and the 
examiner's report should reflect 
information that the veteran has not 
undergone a right knee surgical 
reconstruction and that rather he had a 
patellectomy.  After appropriate 
diagnostic testing, the examiner should 
opine whether it is at least as likely as 
not that a current low back disability is 
proximately due to or related to a 
service-connected bilateral foot 
disability (characterized as bilateral 
plantar fasciitis, pes planus, heel spur 
syndrome, and residuals of bilateral 
calcaneal stress fractures).  

4.  Then, the RO should readjudicate the 
veteran's claim of secondary service 
connection for a back disability.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


